Case 1:18-Cv-02531-KB.] Document 1 Filed 11/01/18 Page 1 of 11

IN THE UNITED STATES DlSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

KHAIYA DARNELL
1424 Staple Street NE
Washington, DC 20002,

Plaintiff,

v. Civil Action No.
RCX, LLC DBA STADIUM CLUB
2127 Queens Chapel Road NE
Washingtoo, DC 20018,

SCOTT ROME
1225 19th Street NW
Washington, DC 20036,

RUDOLPH THOMAS
2127 Queens Chapel Road NE
Washington, DC 200]8,

NATE JOHNSON
2]27 Quccns Chapel Road NE
Washington, DC 20018,

ANTHONY “DOE”

2127 Queens Chapcl Road NE
Washington, DC 20018, JURY TR|AL DEMANDED
BEN “POE”

2127 Queens Cha[)e| Road NE
Washington, DC 20018,

Defendants.

\_i\._d\q.,f\-/\-»¢\¢-/\-_r\¢.f'\-/\q-/\\-I\-/\J\J\_¢\_¢VW\_¥WWVWVV\_/VWWW\JWWV

 

COMPLAlNT
(Race and Color Discrimination; DC Wage Law)
Pursuant to Fedcral Rule of Civil Procedure Rule 3, Plaintiff Khaiya Darnell (hereaf`ter

"`P|aintiff"’)` by her undersigned attomey, hereby files her Complaint.

Case 1:18-Cv-02531-KB.] Document 1 Filed 11/01/18 Page 2 of 11

I. JURISDICT!ON AND VENUE
. This Court has jurisdiction of the subject matter of this complaint pursuant to 23
U.S.C. § 1331, because this is an action arising under the laws of the United States,
specifically, Title Vll of the Civil Rights Act of 1964 (Title Vll)1 as amended, 42
U.S,C. § 2000e-5(f]; and D.C. Code Ann. §§ 2-l4OI.01- 2-]404.04.
. In or about November 2?'_. 201?, Plaintit`f tiled a formal Charg,e ot`Discrimination in
the DC Offiee ot`HuInan Rights Docket No.18-154 P(CN) f EEOC No. lOC-ZOI 3-
00152.
. The DC Oflice of Human Rights accepted Plaintift"s formal Charge of Diserimination
as timely.
Defendant was duly notified about Plaintist administrative complaints and was given
an opportunity to respond to her allegations
. This Complaint is liled more than 180 days after the filing ol`Plaintiff"s administrative
complaint was filed.
Plaintit`t` has exhausted the administrative remedies available to her under 42 U.S.C.
§§2000€, et .s‘eq., and all conditions precedent have occurred or been performed
Venue in this District and in this Division is appropriate pursuant to 28 U.S.C.
§§l39l(b)(l) and l39l(c)_. as Defendant (hereinaf`ter “Det`endant”) has extensive and
deliberate contacts in this District and Division, including a business location at 212?
Queens Chapel Road, NW, Washington, DC 20018, at which Plaintif`f performed work
during her tenure with Defendant.

lI. THE PARTIES

Plaintil`f` is a resident ot` the District of Columbia and a former employee ot` Def`endant.

10.

ll.

12.

14.

l§.

16.

l?.

18.

19.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 3 of 11

Upon information and belief, Defendant RCX, LLC DBA STADIUM CLUB ("'Club"')
is an adult entertainment venue in Washington DC.

Def`endants ROME and THOMAS are listed as “Govemors” of the business according
to the DCRA.

Defendant .IOHNSON is a supervising manager or owner of the "'Club."'

Def`endants ""DOE" and “POE” are general managers and supervisors at the "`Club."

. At all times relevant herein, Defendants had at least fifteen employees, and was

therefore an “employer” within the meaning of Title Vll.

III. FACTS CENTRAL TO PLAINTIFF’S CLAIMS
On or around June 2016, Plaintit`f began her employment with Defendants as an exotic
dancer.
During her employment with Defendants, Plaintif`f` worked one S-hour shift on
Thursclays of each week.
Before each shift during her employment at the “Club," Plaintiff paid the Defendants a
""tip-in"’ of $40 before she was permitted to work.
At no point did the Plaintiff receive any wages or other payments for the hours during
that she was permitted or suffered to work at the “Club”.
Plaintiff` was allowed to keep voluntary tips of varying amounts fi'om the “Club’s"'
customers during her S-hour shif`t, after paying the required “tip-in” amount.
Defendants were aware of and exercised control over Plaintift’s work schedules and

work duties.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 4 of 11

a. During her employment_. Plaintiff was required to submit a proposed work
schedule each week that was subject to Defendants’ acceptance, approval and
control.

b. During her employment, Plaintiff was required to wear a dress or skirt over
her costume while not performing

c. During her employment, when Plaintiff was not performing on stage, she was
required “walk the floor” to talk to guests and sell private or table dances.

d. During her employment, Plaintiff was subject to reprimand if she stood in one
place for too long instead of “walking the floor."’

e. During her employment1 Plaintiff was required to promote the ""Club" on her
personal social media in order to be allowed to work.

f. During her employment._ Plaintiff was required to wear her hair in specific
styles that were approved by Defendants

g. At all relevant times, Defendants had the power to fire Plaintiff.

h. At all relevant times, Defendants had the power to control Plaintiff’s work
schedule.

20. Def`endants misclassified Plaintiff as an independent contractor.

21. Defendants exercised managerial authority over Plaintiff

22. On or about November 2';', 2017, Plaintiff filed a claim for unpaid wages with the
District of Columbia Department of Employment Services [DOES].

23. On or about April IO, 2018, DOES issued an Initial Determination that Defendant

“Club” was to pay Plaintiff $2,470 (Two thousand four hundred seventy dollars) in

24.

25.

26.

2?.

28.

29.

30.

31.

32.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 5 of 11

unpaid wages, as well as liquidated damages in the amount of $4,940 (Four thousand
nine hundred forty dollars).

Plaintiff has not received any payments from any of the Defendants.

Plaintiffis Af`rican-American.

All of the dancers employed by Defendants were African-American or of African
descent

Plaintiffand the other dancers employed by Defendants were required to follow strict
dress codes and appearance guidelines

During her first week at the “Club"', Plaintiff wore a wig of medium length, straight
hair over her natural thick and curly hair.

Because of the nature of her act, wearing the wig was dangerous for Plaintiff as she
risked entangling the hair in her high heels during her acrobatic pole-dancing
performance

Due to her concern, Plaintiff asked Defendant “Poe"’ if she could wear her hair in a
“braided Mohawk” style.

Upon information and belief, a "‘braided Mohawk” is created by braiding the hair at
the sides of the head, while building height with braids at the crown.

Upon information and belief, a “braided Mohawk” is suitable for both thick, cur|y
Af`ro-textured hair as well as straight, smooth hair more typical of people of European

descent

. Upon information and belief, Afro-textured hair can be dry and brittle_. requiring

specific care and protective hairstyles to avoid permanent damage and loss.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 6 of 11

Over time_._ Plaintiff became concerned that her braided style, which required narrow,
tight braids pulling her hair from her face, was causing damage to her hair.

The treatments and styling necessary to mask the natural texture of her hair were time-
consuming and expensive to maintain.

Upon information and beliel`, “twists” are a classic style for Afi°o-textured hair.

Upon information and belief, textured styles such as "‘twists” showcase naturally Afro-
textured black hair in unique ways.

Upon information and belief`, “twists” are created when two strands of hair are twisted
together until they resemble a rope.

Upon information and belief, the ability of strands ofkinky or lightly curled hair to
wrap themselves around each other prevents the twist from unravelng when done
properly.

Upon information and belief, straight, smooth hair, as is more typical of people of
European descent, cannot naturally be styled into "‘twists.”

On August 10, 2017, Plaintiff reported to work with her natural hair in twists_. and
prepared to perform.

As Plaintiff prepared to perform, Defendant Doe telephoned the “house mom._” an
employee at the “Club"' who was in the dressing room with Plaintiff

Whi|e on the telephone with Defendant Doe, the "‘house mom” asked Plaintiff if she
had a wig because she could not “have those twists here.”

Plaintiff was told that she could not perform that night and that Defendant “Doe"'

required Plaintiff to leave the “Club.”

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 7 of 11

As Plaintiff left the "Club,"" she asked Defendant “Poe” why she was being asked to
leave, and was not being allowed to perform that night.

Defendant "‘Poe” responded that the decision “wasn’t personal,” and that `“we have a
requirement that the girls have their hair "‘done.”

Plaintiff pointed out that her "‘twists"' were “done” only two days bcforc.

Defendant “Poe” said that he was not saying her hair was not “done,"` but that the
Defendants did not like braids or twists for any of the “girls” because that is not how
the Defendants “want the girls to look."`

A|l of Defendants’ performers are African-American women_. and most are required to
cover or disguise their natural hair texture.

Performers who are comparatively lighter-skinned, racially ambiguous, or with less
Afro-textured hair can wear their natural hair.

On August 10, 201'?, Plaintiff was constructively discharged from her employment
with Defendant on the basis of color.

On August 10, 201?, Plaintiff was constructively discharged from her employment
with Defendant on the basis of her personal appearance

Any reason Defendant gives for the different terms and conditions of employment and
discharge is pretext to discrimination against her due to her color and personal
appearance

As a result of the Defendant’s actions, Plaintiffhas suffered loss of income, emotional

distress_. and pecuniary damages

IV. STATEMENT OF CLAIMS
Count l: Color Di_scrithion (Title VII}

Plaintiff adopts and incorporates by reference 111 1-54 above.

?

56.

5?.

58.

59.

60.

61.

62.

63.

64.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 8 of 11

Defendant unlawfully discriminated against Plaintiff on the basis of her color in
violation of Title Vll.
Specifrcally_1 Defendant discriminated against Plaintiff by refusing to employ her
unless she disguises the natural. Afro-texture of her hair and adopts a more
"‘mainstream” or European appearance, while lighter skinned or racially ambiguous
women are not required to comply with the policy.
As a result of Defendant"s violations of Title Vll, Plaintiff has suffered and is
suffering injuries, including loss of past, present, and future earnings and considerable
mental distress
Count Il: Color Discriminatiorl (DCHRA)

Plaintiff adopts and incorporates by reference M 1-54 above.
Defendant unlawfully discriminated against Plaintiff on the basis of her color in
violation ofD.C. Code §2-1402.! l(a)(l).
Specifically_. Defendant discriminated against Plaintiff by refusing to employ her
unless she disguises the natural, Afro-texture of her hair and adopts a more European
appearance
Lighter skinned or racially ambiguous women are not required to comply with the
policy.
As a result of Defendant’s violations of D.C. Code §2-1402.11._ Plaintiff has suffered
and is suffering injuries, including loss of past, present, and future earnings and
considerable mental distress

Count III: Personal Appearance Discrim_ination (DCHRA}

Plaintiff adopts and incorporates by reference 1111 1-54 above.

65.

66‘

67.

68.

69.

70.

?l.

72.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 9 of 11

Defendant unlawfully discriminated against Plaintiff on the basis of her personal
appearance in violation of D.C. Code §§2-1402.11(a) and 2-1402.1 l(a) (l).
Speeifrcally, Defendant discriminated against Plaintiff by refusing to employ her
unless she disguises the natural, Afro-texture of her hair and adopts a more European
appearance, while lighter skinned or racially ambiguous women are not required to
comply with the policy.
As a result of Defendant’s violations of D.C. Code §2-]402.11._ Plaintiff has suffered
and is suffering injuries, including loss of past, present, and future earnings and
considerable mental distress

wm IV: Ul_maiMaes (D.C. Code 5 32-1012)
Plaintiff adopts and incorporates by reference llll 1-54 above.
Defendant unlawfully failed to pay Plaintiff the requisite minimum wage for tipped
workers under D.C. Code § 32-1003. Plaintiff was not paid at the time of discharge
and has not been paid to date.
As a result of Defendant`s violations of D.C. Code §32-1012, Plaintiff has suffered
and is suffering injuries, including loss of past, present, and future earnings and
considerable mental distress.

Count V: Worker Misclassification (D.C. Code 5 32-1301)

Plaintiff adopts and incorporates by reference llfl l-54 above.
Defendant unlawfully misclassified Plaintiff as an Independent Contractor when an

employer-employee relationship existed pursuant to D.C. Code § 32-130!.

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 10 of 11

?3. As a result of Defendant’s violation of D.C. Code §32-1301, Plaintiff is entitled to

treble damages.

IV. REMEDIES SOUG HT

WHEREFORE, Plaintiff respectfully requests that the Court issue a judgment

granting her the following relief from Defendant:

El.

A declaratory judgment that defendant discriminated against Plaintiff, as alleged
herein;

Back pay, including without limitation other lost benefits due to Defendant’s
discrimination against Plaintiff;

Compensatory and punitive damages, pursuant to Section 102 of the Civil Rights
Act of 1991, 42 U.S.C. §§ l981a(a)(2), 1981a(b)(3)(A), for taking these actions
with malice and bad faith;

Unpaid wages, and liquidated damages of treble the amount of unpaid pages_,
pursuant to D.C. Code §32-1301.

Prejudgment and postjudgment interest on all damages, on the lost compensation
and compensatory damages;

Reasonable attomeys` fees and costs under 42 U.S.C. §§ l981a. 2000e-5(k); and
Such other and further relief as to the Court seems just and warranted

VI. JURY 'I`RlAL DEMAND

Plaintiff requests ajury trial on all issues of fact and damages arising herein.

Respectfully submitted,

5¢9¢/¢ 7%;'4¢¢¢¢

 

10

Case 1:18-cv-02531-KB.] Document 1 Filed 11/01/18 Page 11 of 11

EDGARNDJATOU

McC.ree Ndjatou, PLLC

1828 l_. Street` NW. Suitc 600
Washington_. DC 20036

'I`: (202) 290-3?24

I": (202) 320-2123
endjatou@mnlawyerspllc.com
Pfrr£n!r`f;‘".s' (.'ounsel

ll

